The cross petition by the state of Connecticut for certification for appeal from the Appellate Court, 87 *922Conn. App. 150 (AC 24446), is granted, limited to the following issue:
The Supreme Court docket number is SC 17402X01.
Denise B. Smoker, assistant state’s attorney, in support of the cross petition.
Decided March 31, 2005
“Did the Appellate Court properly conclude that: (1) the state engaged in prosecutorial misconduct; and (2) the defendant was not deprived of a fair trial as a result?”
NORCOTT, J., did not participate in the consideration or decision of this cross petition.